365 So. 2d 441 (1978)
Gary E. BENTZEL, Appellant,
v.
The STATE of Florida, Appellee.
No. 78-841.
District Court of Appeal of Florida, Third District.
December 19, 1978.
Alvin E. Entin, Miami, Manuel James, Key West, for appellant.
Robert L. Shevin, Atty. Gen. and Jeffrey Samek, Asst. Atty. Gen., for appellee.
Before HUBBART, KEHOE and SCHWARTZ, JJ.
SCHWARTZ, Judge.
The defendant appeals from a judgment which denied his petition for habeas corpus and ordered his extradition to Pennsylvania. The record shows that the Governor's rendition warrant which formed the basis of the extradition proceeding was never introduced into evidence at the hearing below. We hold, on the authority of Di Piero v. State, 300 So. 2d 700 (Fla. 3rd DCA 1974) and Simpson v. Woodham, 332 So. 2d 693 (Fla. 1st DCA 1976) that the warrant was indispensable, and that the failure to introduce it was fatal, to the state's case. The judgment below is therefore reversed and the cause remanded with directions to discharge the defendant.
Reversed and remanded.